178 F.3d 1280
Jerome Rogersv.Correctional Officer Commissioner DOC, J. Smith, Yakco,Walker, Lt. Faust, Lt. Fisher, Miko, Knepper, Cassella, Sgt.Shinner, Lt. Wesle, Robert Wetzel, Martin PennsylvaniaDepartment of Corrections, Frank D. Gillis, Superintendent,David L. Kessling, Lieutenent, Kandis K. Discani, Super.Assist., Donald Jones, Hearing Examiner, Robert S. Bitner,Chief Examiner, Patricia Haughney, Mailroom Super., J.Sommers, Unit Manager, Robert Collins, Unit
NO. 98-7329
United States Court of Appeals,Third Circuit.
March 09, 1999
Appeal From:  M.D.Pa. ,No.95cv01833

1
Appeal Dismissed.